 

EXHIBIT 10.2

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “AGREEMENT”) is made as of February 9,
2005 by and among PARTICLE DRILLING TECHNOLOGIES, INC., a Nevada corporation
(formerly known as MedXLink Corp.) (the “COMPANY”), and each investor listed on
Schedule I hereto (each such investor, individually, an “INVESTOR” and,
collectively, the “INVESTORS”).

 

WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase from the Company, an aggregate of up to
9,000,000 shares (the “SHARES”) of the Company’s common stock, $0.001 par value
per share (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event, the “COMMON STOCK”), at a per share price and upon the terms and
conditions set forth in the Securities Purchase Agreement, dated as of the date
hereof, between the Company and the Investors (the “SECURITIES PURCHASE
AGREEMENT”); and

 

WHEREAS, the terms of the Securities Purchase Agreement provide that it shall be
a condition precedent to the closing of the transactions thereunder, for the
Company and the Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 


1.                                       DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS PROVIDED THEREFOR BELOW OR ELSEWHERE IN THIS AGREEMENT AS
DESCRIBED BELOW:


 

“AFFILIATE” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144, and in all cases
including, without limitation, any Person that serves as a general partner
and/or investment adviser or in a similar capacity of a Person.

 

“BOARD” means the board of directors of the Company.

 

“BUSINESS DAY” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York or the State of Texas are authorized or required by law or other
governmental action to close.

 

“CLOSING DATE” has the meaning set forth in the Securities Purchase Agreement.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

 

“PERSON” (whether or not capitalized) means an individual, partnership, limited
liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

“PROSPECTUS” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed

 

1

--------------------------------------------------------------------------------


 

as part of an effective Registration Statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference in such Prospectus.

 

“REGISTRABLE SHARES” means, at the relevant time of reference thereto, the
Shares and the Warrant Shares  (including any shares of capital stock that may
be issued in respect thereof pursuant to a stock split, stock dividend,
recombination, reclassification or the like), PROVIDED, HOWEVER, that the term
“Registrable Shares” shall not include any of the Shares or Warrant Shares that
are actually sold pursuant to a registration statement that has been declared
effective under the Securities Act by the SEC or that may be sold pursuant to
Rule 144(k) under the Securities Act.

 

“REGISTRATION STATEMENT” means the Mandatory Registration Statement and any
additional registration statements contemplated by this Agreement, including (in
each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference in such
registration statement or Prospectus.

 

“RULE 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

 

“SEC” means the Securities and Exchange Commission.

 

“SECURITIES ACT” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

 

“WARRANTS” means the warrants to purchase Common Stock, dated as of the date
hereof, issued by the Company to the Investors pursuant to the Securities
Purchase Agreement, a form of which is attached thereto as Exhibit A.

 

“WARRANT SHARES” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 


2.                                       MANDATORY REGISTRATION STATEMENT.


 


(A)                                  AS PROMPTLY AS POSSIBLE AFTER THE CLOSING
DATE, AND IN ANY EVENT PRIOR TO THE DATE THAT IS SIXTY (60) DAYS FOLLOWING THE
CLOSING DATE (THE “MANDATORY FILING DATE”), THE COMPANY SHALL PREPARE AND FILE
WITH THE SEC A REGISTRATION STATEMENT ON FORM S-1, FORM SB-2 OR, IF ELIGIBLE, ON
FORM S-3 FOR THE PURPOSE OF REGISTERING UNDER THE SECURITIES ACT ALL OF THE
REGISTRABLE SHARES FOR RESALE BY, AND FOR THE ACCOUNT OF, EACH INVESTOR AS AN
INITIAL SELLING STOCKHOLDER THEREUNDER (THE “MANDATORY REGISTRATION STATEMENT”),
WHICH THE INVESTORS ACKNOWLEDGE MAY ALSO REGISTER 3,381,538 SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE OUTSTANDING SHARES OF SERIES A CONVERTIBLE
PREFERRED STOCK PREVIOUSLY ISSUED BY THE COMPANY’S SUBSIDIARY, PARTICLE DRILLING
TECHNOLOGIES, INC., A DELAWARE CORPORATION.  THE MANDATORY REGISTRATION
STATEMENT SHALL PERMIT THE INVESTORS TO OFFER AND SELL, ON A DELAYED OR
CONTINUOUS BASIS PURSUANT TO RULE 415 UNDER THE SECURITIES ACT, ANY OR ALL OF
THE REGISTRABLE SHARES.  THE COMPANY AGREES TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE MANDATORY REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
AS SOON AS POSSIBLE BUT IN NO EVENT LATER THAN THE DATE THAT IS ONE HUNDRED
EIGHTY (180) DAYS FOLLOWING THE CLOSING DATE (THE “MANDATORY EFFECTIVE DATE”)
(INCLUDING FILING WITH THE SEC, WITHIN THREE (3) BUSINESS DAYS OF THE DATE THAT
THE COMPANY IS NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS EARLIER) BY THE SEC
THAT THE MANDATORY REGISTRATION STATEMENT WILL NOT

 

2

--------------------------------------------------------------------------------


 

be “reviewed” or will not be subject to further review, a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act (an “ACCELERATION REQUEST”), which request shall request an
effective date that is within three (3) Business Days of the date of such
request); provided that the Company agrees to use its commercially reasonable
efforts to cause the Mandatory Registration Statement to be declared effective
no later than the date that is seventy five (75) days after the Closing Date in
the event the Mandatory Registration Statement will not be “reviewed”.  The
Company shall notify each Investor in writing promptly (and in any event within
one (1) Business Day) after the Company’s submission of an Acceleration Request
to the SEC.  The Company shall be required to keep the Mandatory Registration
Statement continuously effective (including through the filing of any required
post-effective amendments) until the earliest to occur of (i) the date after
which all of the Registrable Shares registered thereunder shall have been sold,
(ii) the second (2nd) anniversary of the effective date of the Mandatory
Registration Statement and (iii) the date on which the Investor may sell all
Registrable Shares then held by the Investor without restriction under Rule
144(k) of the Securities Act; provided, that in any case such date shall be
extended by the amount of time of any Suspension Period (as defined below) (the
“EFFECTIVENESS PERIOD”).  Thereafter, the Company shall be entitled to withdraw
the Mandatory Registration Statement and, upon such withdrawal, the Investors
shall have no further right to offer or sell any of the Registrable Shares
pursuant to the Mandatory Registration Statement (or any prospectus relating
thereto).


 


(B)                                 NOTWITHSTANDING ANYTHING IN THIS SECTION 2
TO THE CONTRARY, IF THE COMPANY SHALL FURNISH TO THE INVESTORS A CERTIFICATE
SIGNED BY THE PRESIDENT OR CHIEF EXECUTIVE OFFICER OF THE COMPANY STATING THAT
THE BOARD HAS MADE THE GOOD FAITH DETERMINATION UPON THE ADVICE OF COUNSEL (I)
THAT THE CONTINUED USE BY THE INVESTORS OF A REGISTRATION STATEMENT FOR PURPOSES
OF EFFECTING OFFERS OR SALES OF REGISTRABLE SHARES PURSUANT THERETO WOULD
REQUIRE, UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER, PREMATURE DISCLOSURE IN A REGISTRATION STATEMENT (OR THE PROSPECTUS
RELATING THERETO) OF MATERIAL, NONPUBLIC INFORMATION CONCERNING THE COMPANY, ITS
BUSINESS OR PROSPECTS OR ANY PROPOSED MATERIAL TRANSACTION INVOLVING THE
COMPANY, (II) THAT SUCH PREMATURE DISCLOSURE WOULD BE MATERIALLY ADVERSE TO THE
COMPANY, ITS BUSINESS OR PROSPECTS OR ANY SUCH PROPOSED MATERIAL TRANSACTION AND
(III) THAT IT IS THEREFORE NECESSARY TO SUSPEND THE USE BY THE INVESTORS OF, OR
THE FILING OF, A REGISTRATION STATEMENT (AND THE PROSPECTUS RELATING THERETO),
THEN THE RIGHT OF THE INVESTORS TO USE A REGISTRATION STATEMENT (AND THE
PROSPECTUS RELATING THERETO) FOR PURPOSES OF EFFECTING OFFERS OR SALES OF
REGISTRABLE SHARES PURSUANT THERETO OR THE FILING OF ANY REGISTRATION STATEMENT
SHALL BE SUSPENDED FOR A PERIOD (THE “SUSPENSION PERIOD”) NOT GREATER THAN
FORTY-FIVE (45) CONSECUTIVE BUSINESS DAYS AND NOT MORE THAN NINETY (90) BUSINESS
DAYS DURING ANY CONSECUTIVE TWELVE (12) MONTH PERIOD.  DURING THE SUSPENSION
PERIOD, THE INVESTORS SHALL NOT OFFER OR SELL ANY REGISTRABLE SHARES PURSUANT TO
OR IN RELIANCE UPON A REGISTRATION STATEMENT (OR THE PROSPECTUS RELATING
THERETO).  THE COMPANY AGREES THAT, AS PROMPTLY AS POSSIBLE, BUT IN NO EVENT
LATER THAN ONE (1) BUSINESS DAY, AFTER THE CONSUMMATION, ABANDONMENT OR PUBLIC
DISCLOSURE OF THE EVENT OR TRANSACTION THAT CAUSED THE COMPANY TO SUSPEND THE
USE OF OR DELAY THE FILING OF A REGISTRATION STATEMENT (AND THE PROSPECTUS
RELATING THERETO) PURSUANT TO THIS SECTION 2(B), THE COMPANY WILL AS PROMPTLY AS
POSSIBLE LIFT ANY SUSPENSION, PROVIDE THE INVESTORS WITH REVISED PROSPECTUSES,
IF REQUIRED, AND WILL NOTIFY THE INVESTORS OF THEIR ABILITY TO EFFECT OFFERS OR
SALES OF REGISTRABLE SHARES PURSUANT TO OR IN RELIANCE UPON THE REGISTRATION
STATEMENT.


 


(C)                                  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO REGISTER REGISTRABLE SHARES FOR THE ACCOUNT OF AN
INVESTOR PURSUANT TO THIS SECTION 2, SECTION 2A OR SECTION 3 THAT SUCH INVESTOR
FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SHARES
HELD BY IT, AND THE METHOD OF DISPOSITION OF SUCH SECURITIES AS SHALL BE
REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF SUCH INVESTOR’S REGISTRABLE
SHARES.


 


(D)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THE INVESTORS’ SOLE REMEDY AT LAW (BUT WITHOUT LIMITING THE
AVAILABILITY OF EQUITABLE REMEDIES) FOR THE FAILURE OF THE COMPANY

 

3

--------------------------------------------------------------------------------


 

to file the Mandatory Registration Statement as promptly as possible after the
date hereof, and in any event on or prior to the Mandatory Filing Date, or for
the failure of the Company to make effective the Mandatory Registration
Statement on or prior to the Mandatory Effective Date, shall be the vesting of
the Warrants as provided for therein.


 


2A.                             MANDATORY REGISTRATION RIGHTS.


 

If, at any time during the Effectiveness Period, (i) any Registrable Shares are
not able to be resold pursuant to an effective Registration Statement and (ii)
the Company shall receive from any one or more Investors (including for this
purpose its or their Affiliates) who holds (or who together hold) at least
twenty-five percent (25%) of the then outstanding Registrable Shares a written
request or requests (a “DEMAND NOTICE”) that the Company effect a registration
(a “DEMAND REGISTRATION “), with respect to all or a part of the Registrable
Shares owned by such Investor(s), then the Company will promptly (and in any
event within three (3) Business Days) give written notice of the proposed
registration and the Investor’s or Investors’ request therefor to all other
Investors, and use commercially reasonable efforts to effect such registration,
as soon as practicable and in any event within thirty (30) days, of all or such
portion of such Investors’ Registrable Shares as are specified in such request,
together with all or such portion of the Registrable Shares of any other
Investor or Investors joining in such request as are specified in a written
request given by such other Investor or Investors within ten (10) Business Days
after receipt of such written notice from the Company; provided, however, that
the Company may temporarily suspend the use of such registration statement for
the same reasons and on the same terms as described in Section 2(b) above. The
Company shall not be required to effect more than three (3) registrations
pursuant to this Section 2A(a) during any consecutive twelve (12) month period.

 


3.                                       “PIGGYBACK REGISTRATION”.


 


(A)                                  IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD ANY REGISTRABLE SHARES ARE NOT ABLE TO BE RESOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT, AND THE COMPANY PROPOSES TO REGISTER ANY OF ITS COMMON
STOCK UNDER THE SECURITIES ACT, WHETHER AS A RESULT OF AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS (BUT EXCLUDING ANY REGISTRATIONS TO BE EFFECTED
ON FORMS S-4 OR S-8 OR OTHER APPLICABLE SUCCESSOR FORMS), ON A REGISTRATION
STATEMENT THAT IS TO BE FILED PRIOR TO THE EXPIRATION OF THE EFFECTIVENESS
PERIOD, THE COMPANY SHALL, EACH SUCH TIME, GIVE TO THE INVESTORS TWENTY (20)
DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENT TO DO SO, AND SUCH NOTICE SHALL
DESCRIBE THE PROPOSED REGISTRATION AND SHALL OFFER SUCH INVESTORS THE
OPPORTUNITY TO INCLUDE IN SUCH REGISTRATION STATEMENT SUCH NUMBER OF REGISTRABLE
SHARES AS EACH SUCH INVESTOR MAY REQUEST.  UPON THE WRITTEN REQUEST OF ANY
INVESTOR GIVEN TO THE COMPANY WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT OF ANY
SUCH NOTICE BY THE COMPANY, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION
STATEMENT ALL OR PART OF THE REGISTRABLE SHARES OF SUCH INVESTOR, TO THE EXTENT
REQUESTED TO BE REGISTERED, SUBJECT TO SECTION 3(B).


 


(B)                                 IF A REGISTRATION PURSUANT TO SECTION 3
HEREOF INVOLVES AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER SHALL
ADVISE THE COMPANY IN WRITING THAT, IN ITS OPINION, THE NUMBER OF SHARES OF
COMMON STOCK REQUESTED BY THE INVESTORS TO BE INCLUDED IN SUCH REGISTRATION IS
LIKELY TO AFFECT MATERIALLY AND ADVERSELY THE SUCCESS OF THE OFFERING OR THE
PRICE THAT WOULD BE RECEIVED FOR ANY SHARES OF COMMON STOCK OFFERED IN SUCH
OFFERING, THEN, NOTWITHSTANDING ANYTHING IN THIS SECTION 3 TO THE CONTRARY, THE
COMPANY SHALL ONLY BE REQUIRED TO INCLUDE IN SUCH REGISTRATION, TO THE EXTENT OF
THE NUMBER OF SHARES OF COMMON STOCK WHICH THE COMPANY IS SO ADVISED CAN BE SOLD
IN SUCH OFFERING, (I) FIRST, THE NUMBER OF SHARES OF COMMON STOCK REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION FOR THE ACCOUNT OF ANY STOCKHOLDER THAT HAS
REGISTRATION RIGHTS PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT BETWEEN
PARTICLE DRILLING TECHNOLOGIES, INC., A DELAWARE CORPORATION, AND THE
STOCKHOLDERS LISTED ON SCHEDULE II HERETO (THE “PREVIOUS REGISTRATION RIGHTS
AGREEMENT”), (II) SECOND, THE NUMBER OF SHARES OF COMMON STOCK REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION FOR THE ACCOUNT OF THE INVESTORS, PRO RATA

 

4

--------------------------------------------------------------------------------


 

among the Investors on the basis of the number of shares of Common Stock
(including Warrant Shares) that each of them has requested to be included in
such registration, (iii) third, the number of shares of Common Stock requested
to be included in such registration for the account of any other stockholders of
the Company, pro rata among such stockholders on the basis of the number of
shares of Common Stock that each of them has requested to be included in such
registration and (iv) fourth, any shares of Common Stock proposed to be included
in such registration for the account of the Company.


 


(C)                                  IN CONNECTION WITH ANY OFFERING INVOLVING
AN UNDERWRITING OF SHARES, THE COMPANY SHALL NOT BE REQUIRED UNDER THIS
SECTION 3 OR OTHERWISE TO INCLUDE THE REGISTRABLE SHARES OF ANY INVESTOR THEREIN
UNLESS SUCH INVESTOR ACCEPTS AND AGREES TO THE TERMS OF THE UNDERWRITING, WHICH
SHALL BE REASONABLE AND CUSTOMARY, AS AGREED UPON BETWEEN THE COMPANY AND THE
UNDERWRITERS SELECTED BY THE COMPANY (WHICH UNDERWRITERS SHALL BE REASONABLY
ACCEPTABLE TO HOLDERS OF A MAJORITY OF THE THEN OUTSTANDING REGISTRABLE SHARES).

 

4.                                       OBLIGATIONS OF THE COMPANY.  In
connection with the Company’s registration obligations hereunder, the Company
shall:


 


(A)                                  AS EXPEDITIOUSLY AS PRACTICABLE (I) FURNISH
TO EACH INVESTOR COPIES OF ALL DOCUMENTS FILED WITH THE SEC IN CONNECTION WITH
SUCH REGISTRATION AT LEAST TWO BUSINESS DAYS PRIOR TO THEIR BEING FILED WITH THE
SEC (AND PROVIDE THE INVESTORS WITH A REASONABLE OPPORTUNITY TO REVIEW AND
COMMENT ON SUCH DOCUMENTS), (II) USE ITS BEST EFFORTS TO CAUSE ITS OFFICERS AND
DIRECTORS, COUNSEL AND CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES
AS SHALL BE NECESSARY, IN THE REASONABLE OPINION OF SUCH INVESTOR, TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT, AND (III)
NOTIFY THE INVESTORS OF ANY STOP ORDER ISSUED OR THREATENED BY THE SEC AND USE
BEST EFFORTS TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE IT IF ENTERED.


 


(B)                                 AS EXPEDITIOUSLY AS PRACTICABLE (I) PREPARE
AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS, INCLUDING POST-EFFECTIVE
AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO COMPLY WITH THE SECURITIES ACT AND TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS REQUIRED HEREIN, AND PREPARE
AND FILE WITH THE SEC SUCH ADDITIONAL REGISTRATION STATEMENTS OR AMENDMENTS OR
SUPPLEMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, AS NECESSARY TO REGISTER FOR
RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SHARES (INCLUDING NAMING
ANY PERMITTED TRANSFEREES OF REGISTRABLE SHARES AS SELLING STOCKHOLDERS IN SUCH
REGISTRATION STATEMENT); (II) CAUSE ANY RELATED PROSPECTUS TO BE AMENDED OR
SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED OR
AMENDED TO BE FILED PURSUANT TO RULE 424; (III) RESPOND AS PROMPTLY AS POSSIBLE
TO ANY COMMENTS RECEIVED FROM THE SEC WITH RESPECT TO EACH REGISTRATION
STATEMENT OR ANY AMENDMENT THERETO, OR ANY DOCUMENT FILED WITH THE SEC THAT
WOULD SUSPEND THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, AND, IF REQUESTED
BY AN INVESTOR, AS PROMPTLY AS REASONABLY POSSIBLE PROVIDE SUCH INVESTOR WITH
TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO THE SEC RELATING TO
THE REGISTRATION STATEMENT (OTHER THAN THOSE PORTIONS OF ANY CORRESPONDENCE
CONTAINING MATERIAL NONPUBLIC INFORMATION); AND (IV) COMPLY WITH THE PROVISIONS
OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE DISPOSITION OF
ALL REGISTRABLE SHARES COVERED BY SUCH REGISTRATION STATEMENT AS SO AMENDED OR
IN SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


(C)                                  NOTIFY THE INVESTORS AND INVESTORS’ COUNSEL
AS PROMPTLY AS REASONABLY POSSIBLE:


 

(I)                                 WHEN THE SEC NOTIFIES THE COMPANY WHETHER
THERE WILL BE A “REVIEW” OF A REGISTRATION STATEMENT AND WHENEVER THE SEC
COMMENTS IN WRITING ON SUCH REGISTRATION STATEMENT; AND

 

(II)                              WHEN A REGISTRATION STATEMENT, OR ANY
POST-EFFECTIVE AMENDMENT OR SUPPLEMENT THERETO, HAS BECOME EFFECTIVE, AND AFTER
THE EFFECTIVENESS THEREOF: (A) OF ANY REQUEST BY THE

 

5

--------------------------------------------------------------------------------


 

SEC or any other federal or state governmental authority for amendments or
supplements to the Registration Statement or Prospectus or for additional
information; (B) of the issuance by the SEC or any state securities commission
of any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Shares or the initiation of any
proceedings for that purpose; and (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Shares for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose.  Without limitation of any remedies to which the Investors may be
entitled under this Agreement, the Warrants or otherwise, if any of the events
described in Section 4(c)(ii)(A), 4(c)(ii)(B), and 4(c)(ii)(C) occur, the
Company shall use its best efforts to respond to and correct the event.

 


(D)                                 IMMEDIATELY NOTIFY THE INVESTORS AND THEIR
COUNSEL OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS
INCLUDED IN OR RELATING TO A REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING OR THE OCCURRENCE OF ANY FACTS OR EVENTS ARISING AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT (OR THE MOST RECENT POST-EFFECTIVE
AMENDMENT THEREOF) WHICH, INDIVIDUALLY OR IN THE AGGREGATE, REPRESENT A
FUNDAMENTAL CHANGE IN THE INFORMATION SET FORTH IN THE REGISTRATION STATEMENT;
AND, THEREAFTER, THE COMPANY WILL AS PROMPTLY AS POSSIBLE PREPARE (AND, WHEN
COMPLETED, PROMPTLY GIVE WRITTEN NOTICE TO EACH INVESTOR) A SUPPLEMENT OR
AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS
OF SUCH REGISTRABLE SHARES, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE ANY FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING; PROVIDED THAT UPON RECEIPT OF SUCH NOTIFICATION FROM THE
COMPANY, THE INVESTORS WILL NOT OFFER OR SELL REGISTRABLE SHARES PURSUANT TO
SUCH PROSPECTUS UNTIL THE COMPANY HAS NOTIFIED THE INVESTORS THAT IT HAS
PREPARED A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS AND DELIVERED COPIES OF
SUCH SUPPLEMENT OR AMENDMENT TO THE INVESTORS (IT BEING UNDERSTOOD AND AGREED BY
THE COMPANY THAT THE FOREGOING PROVISO SHALL IN NO WAY DIMINISH OR OTHERWISE
IMPAIR THE COMPANY’S OBLIGATION TO AS PROMPTLY AS POSSIBLE PREPARE A PROSPECTUS
AMENDMENT OR SUPPLEMENT AS ABOVE PROVIDED IN THIS SECTION 4(D) AND DELIVER
COPIES OF SAME AS PROVIDED IN SECTION 4(H) HEREOF), AND IT BEING FURTHER
UNDERSTOOD THAT, IN THE CASE OF THE MANDATORY REGISTRATION STATEMENT, ANY SUCH
PERIOD DURING WHICH THE INVESTORS ARE RESTRICTED FROM OFFERING OR SELLING
REGISTRABLE SHARES SHALL CONSTITUTE A SUSPENSION PERIOD.


 


(E)                                  UPON THE OCCURRENCE OF ANY EVENT DESCRIBED
IN SECTION 4(D) HEREOF, AS PROMPTLY AS POSSIBLE, PREPARE A SUPPLEMENT OR
AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE REGISTRATION STATEMENT
OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED
TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NEITHER THE REGISTRATION STATEMENT NOR SUCH
PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.


 


(F)                                    USE ITS BEST EFFORTS TO AVOID THE
ISSUANCE OF OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF, (I) ANY ORDER SUSPENDING
THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SHARES
FOR SALE IN ANY JURISDICTION, AS PROMPTLY AS POSSIBLE (IT BEING UNDERSTOOD THAT,
IN THE CASE OF THE MANDATORY REGISTRATION STATEMENT, ANY PERIOD DURING WHICH THE
EFFECTIVENESS OF THE MANDATORY REGISTRATION STATEMENT OR THE QUALIFICATION OF
ANY REGISTRABLE SHARES IS SUSPENDED SHALL CONSTITUTE A SUSPENSION PERIOD).


 


(G)                                 FURNISH TO THE INVESTORS AND THEIR COUNSEL,
WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION STATEMENT AND
EACH AMENDMENT THERETO, AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH
INVESTOR OR THEIR COUNSEL (INCLUDING THOSE PREVIOUSLY FURNISHED OR INCORPORATED
BY REFERENCE) AS PROMPTLY AS POSSIBLE AFTER THE FILING OF SUCH DOCUMENTS WITH
THE SEC.

 

6

--------------------------------------------------------------------------------


 


(H)                                 AS PROMPTLY AS POSSIBLE FURNISH TO EACH
SELLING INVESTOR, WITHOUT CHARGE, SUCH NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
PROSPECTUS AMENDMENTS AND SUPPLEMENTS) AS EACH SUCH SELLING INVESTOR MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE
SHARES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO.  THE
COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO BY EACH OF THE SELLING INVESTORS IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SHARES COVERED BY SUCH PROSPECTUS AND ANY
AMENDMENT OR SUPPLEMENT THERETO TO THE EXTENT PERMITTED BY FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS.


 


(I)                                     USE ITS BEST EFFORTS TO REGISTER AND
QUALIFY (OR OBTAIN AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION) THE
REGISTRABLE SHARES UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF THE STATES OF
RESIDENCE OF EACH INVESTOR AND SUCH OTHER U.S. JURISDICTIONS AS EACH INVESTOR
SHALL REASONABLY REQUEST, TO KEEP SUCH REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) EFFECTIVE DURING THE PERIODS EACH REGISTRATION STATEMENT IS
EFFECTIVE, AND DO ANY AND ALL OTHER ACTS OR THINGS WHICH MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE EACH INVESTOR TO CONSUMMATE THE PUBLIC SALE OR
OTHER DISPOSITION OF REGISTRABLE SHARES IN SUCH JURISDICTIONS, PROVIDED THAT THE
COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO
TO QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN
ANY SUCH STATES OR JURISDICTIONS WHERE IT IS NOT THEN QUALIFIED OR SUBJECT TO
PROCESS.


 


(J)                                     COOPERATE WITH THE INVESTORS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING THE
REGISTRABLE SHARES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO A REGISTRATION
STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT PERMITTED BY THE
SECURITIES PURCHASE AGREEMENT AND APPLICABLE LAW, OF ALL RESTRICTIVE LEGENDS,
AND TO ENABLE SUCH REGISTRABLE SHARES TO BE IN SUCH DENOMINATIONS AND REGISTERED
IN SUCH NAMES AS SUCH INVESTORS MAY REQUEST.


 


(K)                                  COOPERATE WITH ANY REASONABLE DUE DILIGENCE
INVESTIGATION UNDERTAKEN BY THE INVESTORS, ANY MANAGING UNDERWRITER
PARTICIPATING IN ANY DISPOSITION PURSUANT TO A REGISTRATION STATEMENT,
INVESTORS’ COUNSEL AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY
INVESTORS OR ANY MANAGING UNDERWRITER, IN CONNECTION WITH THE SALE OF THE
REGISTRABLE SHARES, INCLUDING, WITHOUT LIMITATION, MAKING AVAILABLE ANY
DOCUMENTS AND INFORMATION; PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT DELIVER
OR MAKE AVAILABLE TO ANY INVESTOR MATERIAL, NONPUBLIC INFORMATION UNLESS SUCH
INVESTOR SPECIFICALLY REQUESTS AND CONSENTS IN ADVANCE IN WRITING TO RECEIVE
SUCH MATERIAL, NONPUBLIC INFORMATION AND, IF REQUESTED BY THE COMPANY, SUCH
INVESTOR AGREES IN WRITING TO TREAT SUCH INFORMATION AS CONFIDENTIAL.


 


(L)                                     AT THE REQUEST OF A PERMITTED TRANSFEREE
OF AN INVESTOR TO INCLUDE SUCH TRANSFEREE AS A SELLING STOCKHOLDER, THE COMPANY
SHALL AMEND ANY REGISTRATION STATEMENT TO INCLUDE SUCH TRANSFEREE AS A SELLING
STOCKHOLDER IN SUCH REGISTRATION STATEMENT.


 


(M)                               COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE SEC IN ALL MATERIAL RESPECTS.


 

(n)                                 Make available for inspection by each
Investor, any underwriter participating in any disposition pursuant to any
registration hereunder, and any attorney, accountant or other agent retained by
such Investor or any such underwriter (collectively, the “INSPECTORS”), all
financial and other records, pertinent corporate documents and properties of the
Company and any of its subsidiaries (collectively, the “RECORDS”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the officers, directors and employees of the Company
to supply all information reasonably requested by any such Inspector in
connection with any registration hereunder, provided, however, that (i) in
connection with any such inspection, any such Inspectors shall cooperate to the
extent reasonably practicable to minimize any disruption to the operation by the
Company of its

 

7

--------------------------------------------------------------------------------


 

business and shall comply with all Company site safety rules, (ii) Records and
information obtained hereunder shall be used by such Inspectors only to exercise
their due diligence responsibility and (iii) Records or information furnished or
made available hereunder shall be kept confidential and shall not be disclosed
by such Investor, underwriter or Inspectors unless (A) the disclosing party
advises the other party that the disclosure of such Records or information is
necessary to avoid or correct a misstatement or omission in a Registration
Statement or is otherwise required by law, (B) the release of such Records or
information is ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction, or (C) such Records or
information otherwise become generally available to the public other than
through disclosure by such Investor, underwriter or Inspector in breach hereof
or by any Person in breach of any other confidentiality arrangement.

 

(o)                                 Use all reasonable efforts to furnish to
each Investor and to the managing underwriter, if any, a signed counterpart,
addressed to such Investor and the managing underwriter, if any, of (i) an
opinion or opinions of counsel to the Company and (ii) a comfort letter or
comfort letters from the Company’s independent public accountants pursuant to
Statement on Auditing Standards No. 72, each in customary form and covering such
matters of the type customarily covered by opinions or comfort letters, as the
case may be, as each such Investor and the managing underwriter, if any,
reasonably requests.

 

(p)                                 In connection with any registration
hereunder, provide officers’ certificates and other customary closing documents.

 

(q)                                 Cooperate with each seller of Registrable
Shares, Investor and any underwriter in the disposition of such Registrable
Shares and cooperate with underwriters’ counsel, if any, in connection with any
filings required to be made with the National Association of Securities Dealers,
Inc.

 

(r)                                    With respect to an underwritten offering
of Registrable Shares, use its reasonable best efforts to cause all such
Registrable Shares to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

 

5.                                       EXPENSES OF REGISTRATION.  The Company
shall pay for all expenses incurred in connection with a registration pursuant
to this Agreement and compliance with Section 4 of this Agreement, including
without limitation (i) all registration, filing and qualification fees and
expenses (including without limitation those related to filings with the SEC or
any national securities exchange upon which the Company’s securities are listed
and in connection with applicable state securities or blue sky laws), (ii) all
printing expenses, (iii) all messenger, telephone and delivery expenses incurred
by the Company, (iv) all reasonable fees and disbursements of counsel for the
Company and one (1) Investors’ counsel, and (v) all reasonable fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.

 

6.                                       DELAY OF REGISTRATION.  Subject to
Section 11(d) hereof, the Investors and the Company (other than with respect to
Section 4(d) hereof) shall not take any action to restrain, enjoin or otherwise
delay any registration as the result of any controversy which might arise with
respect to the interpretation or implementation of this Agreement.

 

7.                                       INDEMNIFICATION.  In the event that any
Registrable Shares of the Investors are included in a Registration Statement
pursuant to this Agreement:


 


(A)                                  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
COMPANY WILL INDEMNIFY AND HOLD HARMLESS EACH INVESTOR AND EACH OFFICER,
DIRECTOR, FIDUCIARY, EMPLOYEE, MEMBER, AGENT, INVESTMENT ADVISOR, (OR OTHER
EQUITY HOLDER), GENERAL PARTNER AND LIMITED PARTNER (AND AFFILIATES THEREOF) OF
SUCH

 

8

--------------------------------------------------------------------------------


 

Investor, each broker, underwriter or other Person acting on behalf of such
Investor and each Person, if any, who controls such Investor within the meaning
of the Securities Act, against any expenses, losses, claims, damages, actions or
liabilities, joint or several (the “LOSSES”), to which they may become subject
under the Securities Act or otherwise, insofar as such Losses (or actions in
respect thereof) arise out of or relate to any untrue or alleged untrue
statement of any material fact contained in the Registration Statement, or arise
out of or relate to the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading, or any violation by the Company of the Securities Act or state
securities or blue sky laws applicable to the Company; and, subject to the
provisions of Section 7(c) hereof, the Company will reimburse on demand such
Investor, such broker or other Person acting on behalf of such Investor and such
officer, director, fiduciary, agent, investment advisor, employee, member (or
other equity holder), general partner, limited partner, affiliate or controlling
Person for any legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such Loss; provided, however,
that the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such Losses if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld), nor shall the Company be liable in any such case for any such Loss to
the extent that it solely arises out of or is based upon an untrue statement of
any material fact contained in the Registration Statement or omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, in reliance upon and in conformity with written
information furnished by such Investor expressly for use in connection with such
Registration Statement.


 


(B)                                 TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
INVESTOR, SEVERALLY (AS TO ITSELF) AND NOT JOINTLY, WILL INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE
SIGNED THE REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY
WITHIN THE MEANING OF THE SECURITIES ACT, AND ALL OTHER INVESTORS AGAINST ANY
LOSSES TO WHICH THE COMPANY OR ANY SUCH DIRECTOR, OFFICER OR CONTROLLING PERSON
OR OTHER INVESTOR MAY BECOME SUBJECT TO, UNDER THE SECURITIES ACT OR OTHERWISE,
INSOFAR AS SUCH LOSSES (OR ACTIONS IN RESPECT THERETO) SOLELY ARISE OUT OF OR
ARE BASED UPON ANY UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, OR SOLELY ARISE OUT OF OR RELATE TO THE OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, IN EACH CASE TO THE EXTENT THAT SUCH
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION WAS
MADE IN THE REGISTRATION STATEMENT IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION STATEMENT; AND, SUBJECT TO THE PROVISIONS OF SECTION 7(C)
HEREOF, SUCH INVESTOR WILL REIMBURSE ON DEMAND ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THE COMPANY OR ANY SUCH DIRECTOR, OFFICER, CONTROLLING
PERSON, OR OTHER INVESTOR IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
LOSSES, PROVIDED, HOWEVER, THAT THE MAXIMUM AGGREGATE AMOUNT OF LIABILITY OF
SUCH INVESTOR UNDER THIS SECTION 7 SHALL BE LIMITED TO THE PROCEEDS (NET OF
UNDERWRITING DISCOUNTS AND COMMISSIONS, IF ANY) ACTUALLY RECEIVED BY SUCH
INVESTOR FROM THE SALE OF REGISTRABLE SHARES COVERED BY SUCH REGISTRATION
STATEMENT; AND PROVIDED, FURTHER, HOWEVER, THAT THE INDEMNITY AGREEMENT
CONTAINED IN THIS SECTION 7(B) OR 7(E) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH LOSSES IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT
OF SUCH INVESTOR AGAINST WHICH THE REQUEST FOR INDEMNITY IS BEING MADE (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD).


 


(C)                                  AS PROMPTLY AS POSSIBLE AFTER RECEIPT BY AN
INDEMNIFIED PARTY UNDER THIS SECTION 7 OF NOTICE OF THE THREAT, ASSERTION OR
COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 7,
NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN AND, TO THE EXTENT THE
INDEMNIFYING PARTY DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTICED, TO ASSUME AT ITS EXPENSE THE DEFENSE THEREOF WITH COUNSEL MUTUALLY

 

9

--------------------------------------------------------------------------------


 

satisfactory to the parties; provided, however, that, the failure to notify an
indemnifying party promptly of the threat, assertion or commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 7 except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the indemnifying
party.


 


(D)                                 IF ANY INDEMNIFIED PARTY SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO
SUCH INDEMNIFIED PARTY WHICH ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE
TO THE INDEMNIFYING PARTY, OR THAT SUCH CLAIM OR LITIGATION INVOLVES OR COULD
HAVE AN EFFECT UPON MATTERS BEYOND THE SCOPE OF THE INDEMNITY AGREEMENT PROVIDED
IN THIS SECTION 7, THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE
DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY, AND SUCH
INDEMNIFYING PARTY SHALL REIMBURSE SUCH INDEMNIFIED PARTY AND ANY PERSON
CONTROLLING SUCH INDEMNIFIED PARTY FOR THE FEES AND EXPENSES OF COUNSEL RETAINED
BY THE INDEMNIFIED PARTY WHICH ARE REASONABLY RELATED TO THE MATTERS COVERED BY
THE INDEMNITY AGREEMENT PROVIDED IN THIS SECTION 7.  SUBJECT TO THE FOREGOING,
AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF BUT THE FEES AND EXPENSES OF
SUCH COUNSEL SHALL NOT BE AT THE EXPENSE OF THE COMPANY.  THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT OF WHICH ANY
INDEMNIFIED PARTY IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL
RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS THAT ARE THE
SUBJECT MATTER OF SUCH PROCEEDING


 


(E)                                  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 7 FROM THE INDEMNIFYING PARTY IS APPLICABLE BY ITS TERMS BUT UNAVAILABLE
TO AN INDEMNIFIED PARTY HEREUNDER IN RESPECT OF ANY LOSSES, THEN THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL,
SUBJECT TO THE MAXIMUM AGGREGATE LIABILITY OF ANY INVESTOR AS SET FORTH IN
SECTION 7(B), CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY
AS A RESULT OF SUCH LOSSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION
WITH THE ACTIONS WHICH RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULTS OF SUCH INDEMNIFYING PARTY AND
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS
BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION.  THE AMOUNT PAID
OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES REFERRED TO ABOVE SHALL BE
DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 7(A), 7(B),
7(C) AND 7(D), ANY LEGAL OR OTHER FEES, CHARGES OR EXPENSES REASONABLY INCURRED
BY SUCH PARTY IN CONNECTION WITH ANY INVESTIGATION OR PROCEEDING.


 


NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE PARTIES
HERETO AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO
THIS SECTION 7(E) WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD
OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH.


 


(F)                                    THE INDEMNITY AND CONTRIBUTION AGREEMENTS
CONTAINED IN THIS SECTION 7 ARE IN ADDITION TO ANY LIABILITY THAT ANY
INDEMNIFYING PARTY MAY HAVE TO ANY INDEMNIFIED PARTY.

 

10

--------------------------------------------------------------------------------


 


8.                                       REPORTS UNDER THE EXCHANGE ACT.  WITH A
VIEW TO MAKING AVAILABLE TO THE INVESTORS THE BENEFITS OF RULE 144 AND ANY OTHER
RULE OR REGULATION OF THE SEC THAT MAY AT ANY TIME PERMIT THE INVESTORS TO SELL
THE REGISTRABLE SHARES TO THE PUBLIC WITHOUT REGISTRATION, THE COMPANY AGREES TO
USE ITS BEST EFFORTS TO: (I) MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS
THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144, (II) FILE WITH THE SEC IN A
TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY AN ISSUER
OF SECURITIES REGISTERED UNDER THE SECURITIES ACT OR THE EXCHANGE ACT; (III) AS
LONG AS ANY INVESTOR OWNS ANY SHARES OR WARRANT SHARES, TO FURNISH IN WRITING
UPON AN INVESTOR’S REQUEST IN WRITING TO THE COMPANY A WRITTEN STATEMENT BY THE
COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144 AND OF
THE SECURITIES ACT AND THE EXCHANGE ACT, AND TO FURNISH TO SUCH INVESTOR A COPY
OF THE MOST RECENT ANNUAL AND QUARTERLY REPORTS OF THE COMPANY, AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED BY THE COMPANY AS MAY BE REASONABLY REQUESTED IN
WRITING TO THE COMPANY BY THE INVESTOR IN AVAILING SUCH INVESTOR OF ANY RULE OR
REGULATION OF THE SEC PERMITTING THE SELLING OF ANY SUCH SHARES AND WARRANT
SHARES WITHOUT REGISTRATION, AND (IV) UNDERTAKE ANY ADDITIONAL ACTIONS
REASONABLY NECESSARY TO MAINTAIN THE AVAILABILITY OF A REGISTRATION STATEMENT,
INCLUDING ANY SUCCESSOR OR SUBSTITUTE FORMS, OR THE USE OF RULE 144.


 


9.                                       TRANSFER OF REGISTRATION RIGHTS.  EACH
INVESTOR MAY ASSIGN OR TRANSFER ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO
ANY PERSON TO THE EXTENT A TRANSFER OF THE SHARES, WARRANT SHARES OR WARRANT, AS
APPLICABLE, IS PERMITTED UNDER THE SECURITIES PURCHASE AGREEMENT WITH RESPECT TO
THE SHARES, WARRANT SHARES OR THE WARRANT, PROVIDED SUCH ASSIGNEE OR TRANSFEREE
AGREES IN WRITING TO BE BOUND BY THE PROVISIONS HEREOF THAT APPLY TO SUCH
ASSIGNING OR TRANSFERRING INVESTOR.  UPON ANY SUCH, AND EACH SUCCESSIVE,
ASSIGNMENT OR TRANSFER TO ANY PERMITTED ASSIGNEE OR TRANSFEREE IN ACCORDANCE
WITH THE TERMS OF THIS SECTION 9, SUCH PERMITTED ASSIGNEE OR TRANSFEREE SHALL BE
DEEMED TO BE AN “INVESTOR” FOR ALL PURPOSES OF THIS AGREEMENT.


 


10.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES AND CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND IT ALSO SUPERSEDES ANY AND ALL
PRIOR NEGOTIATIONS, CORRESPONDENCE, AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


 


11.                                 MISCELLANEOUS.


 


(A)                                  THIS AGREEMENT, AND ANY RIGHT, TERM OR
PROVISION CONTAINED HEREIN, MAY NOT BE AMENDED, MODIFIED OR TERMINATED, AND NO
RIGHT, TERM OR PROVISION MAY BE WAIVED, EXCEPT WITH THE WRITTEN CONSENT OF (I)
THE HOLDERS OF A MAJORITY OF THE THEN OUTSTANDING REGISTRABLE SHARES AND (II)
THE COMPANY; PROVIDED THAT ANY AMENDMENT OR MODIFICATION THAT IS MATERIALLY AND
DISPROPORTIONATELY ADVERSE TO ANY PARTICULAR INVESTOR (AS COMPARED TO ALL
INVESTORS AS A GROUP) SHALL REQUIRE THE CONSENT OF SUCH INVESTOR.


 


(B)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAWS CONCEPTS WHICH WOULD APPLY THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION.  THIS AGREEMENT SHALL BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS AND TRANSFEREES, PROVIDED THAT THE TERMS AND
CONDITIONS OF SECTION 9 HEREOF ARE SATISFIED.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, IF AT ANY TIME ANY INVESTOR (INCLUDING ANY SUCCESSORS
OR ASSIGNS) SHALL CEASE TO OWN ANY REGISTRABLE SHARES, ALL OF SUCH INVESTOR’S
RIGHTS UNDER THIS AGREEMENT SHALL IMMEDIATELY TERMINATE.


 


(C)                                  ANY NOTICES, REPORTS OR OTHER
CORRESPONDENCE (HEREINAFTER COLLECTIVELY REFERRED TO AS “CORRESPONDENCE”)
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE SENT BY POSTAGE PREPAID
FIRST CLASS MAIL, OVERNIGHT COURIER OR FACSIMILE TRANSMISSION, OR DELIVERED BY
HAND TO THE PARTY TO WHOM SUCH

 

11

--------------------------------------------------------------------------------


 

correspondence is required or permitted to be given hereunder. The date of
giving any notice shall be the date of its actual receipt.


 


ALL CORRESPONDENCE TO THE COMPANY SHALL BE ADDRESSED AS FOLLOWS:


 

Particle Drilling Technologies, Inc.

808 Travis, Suite 850
Houston, Texas 77002

Attn:  Chief Financial Officer

Facsimile: (713) 224-6361

 

with a copy to:

 

Vinson & Elkins LLP

First City Tower

1001 Fannin Street, Suite 2300

Houston, Texas 77002-676

Attn:  Keith Fullenweider

Facsimile: (713) 758-2346

 


ALL CORRESPONDENCE TO THE INVESTORS SHALL BE ADDRESSED PURSUANT TO THE CONTACT
INFORMATION SET FORTH ON SCHEDULE I ATTACHED HERETO.


 


ANY ENTITY MAY CHANGE THE ADDRESS TO WHICH CORRESPONDENCE TO IT IS TO BE
ADDRESSED BY NOTIFICATION AS PROVIDED FOR HEREIN.


 


(D)                                 THE PARTIES ACKNOWLEDGE AND AGREE THAT IN
THE EVENT OF ANY BREACH OF THIS AGREEMENT, REMEDIES AT LAW WILL BE INADEQUATE,
AND EACH OF THE PARTIES HERETO SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE
OBLIGATIONS OF THE OTHER PARTIES HERETO AND TO SUCH APPROPRIATE INJUNCTIVE
RELIEF AS MAY BE GRANTED BY A COURT OF COMPETENT JURISDICTION.  ALL REMEDIES,
EITHER UNDER THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED TO ANY OF THE
PARTIES, SHALL BE CUMULATIVE AND NOT ALTERNATIVE.


 


(E)                                  THIS AGREEMENT MAY BE EXECUTED IN A NUMBER
OF COUNTERPARTS.  ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AGREEMENT,
AND SHALL BE BINDING ON ALL THE PARTIES HERETO NOTWITHSTANDING THAT ALL SUCH
PARTIES HAVE NOT SIGNED THE SAME COUNTERPART.  THE PARTIES HERETO CONFIRM THAT
ANY FACSIMILE COPY OF ANOTHER PARTY’S EXECUTED COUNTERPART OF THIS AGREEMENT (OR
ITS SIGNATURE PAGE THEREOF) WILL BE DEEMED TO BE AN EXECUTED ORIGINAL THEREOF.


 


(F)                                    EXCEPT AS CONTEMPLATED IN SECTION 7
HEREOF, THIS AGREEMENT IS INTENDED SOLELY FOR THE BENEFIT OF THE PARTIES HERETO
AND IS NOT INTENDED TO CONFER ANY BENEFITS UPON, OR CREATE ANY RIGHTS IN FAVOR
OF, ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER OR DEBT HOLDER OF
THE COMPANY) OTHER THAN THE PARTIES HERETO.


 


(G)                                 IF ANY PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE INEFFECTIVE TO THE
EXTENT, BUT ONLY TO THE EXTENT OF, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS AGREEMENT, UNLESS SUCH A CONSTRUCTION WOULD BE
UNREASONABLE.


 


(H)                                 THIS AGREEMENT SHALL BE BINDING UPON, AND
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR PERMITTED SUCCESSORS AND
ASSIGNS.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ITS

 

12

--------------------------------------------------------------------------------


 

rights and obligations hereunder without the consent of holders of a majority of
the then outstanding Registrable Shares.

 

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 

 

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ J. Chris Boswell

 

 

Name: J. Chris Boswell

 

Title: Senior Vice President and Chief Financial
Officer

 

14

--------------------------------------------------------------------------------

 


 

 

Investor

 

 

 

NISKAYUNA DEVELOPMENT LLC

 

 

 

 

 

By:

/s/ Jared E. Abbruzzese, Sr.

 

 

Name:

Jared E. Abbruzzese, Sr.

 

Title:

An Authorized Signatory

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

MILFAM I, L.P.

 

 

 

 

 

By:

/s/ Lloyd I. Miller

 

 

Name:

Lloyd I. Miller

 

 

Title:

General Partner

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

MILLENNIUM PARTNERS, L.P.

 

 

 

 

 

 

By:

MILLENNIUM MANAGEMENT, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Freeney

 

 

Name:

Terry Freeney

 

 

Title:

Chief Operating Officere

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

PHAETON INTERNATIONAL (BVI) LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joann McNiff

 

 

Name:

Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

PHOENIX PARTNERS, II, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joann McNiff

 

 

Name:

Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

PHOENIX PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joann McNiff

 

 

Name:

Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

THE IBS TURNAROUND FUND (QP), L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Taft

 

 

Name:

David Taft

 

 

Title:

President, IBS Capital Corp.,

 

 

 

it General Partner

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

THE IBS TURNAROUND FUND, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Taft

 

 

Name:

David Taft

 

 

Title:

President, IBS Capital Corp.,

 

 

 

it General Partner

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

THE IBS OPPORTUNITY FUND LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Taft

 

 

Name:

David Taft

 

 

Title:

Manager

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

ORE HILL HUB FUND, LTD.

 

 

 

 

 

 

By:

ORE HILL PARTNERS, LLC,

 

 

 

its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frederick J. Wahl

 

 

Name:

Frederick J. Wahl

 

 

Title:

Managing Member

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

GREYWOLF CAPITAL PARTNERS II LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ William Troy

 

 

Name:

William Troy

 

 

Title:

COO

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

GREYWOLF CAPITAL OVERSEAS FUND

 

 

 

 

 

 

 

 

 

 

By:

/s/ William Troy

 

 

Name:

William Troy

 

 

Title:

COO

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

SOUTHPORT ENERGY PLUS PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Grammalva

 

 

Name:

Anthony Grammalva

 

 

Title:

CEO, Sound Energy Partners, Inc.,

 

 

 

its Investment Manager

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

SOUTHPORT ENERGY PLUS

 

 

  OFFSHORE FUND, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Grammalva

 

 

Name:

Anthony Grammalva

 

 

Title:

CEO, Sound Energy Partners, Inc.,

 

 

its Investment Advisor

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

SOUND ENERGY CAPITAL

 

 

  OFFSHORE FUND, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Grammalva

 

 

Name:

Anthony Grammalva

 

 

Title:

GP, Sound Energy Capital Management,

 

 

L.P., its Investment Advisor

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

 

 

 

 

/s/ Rita Barr

 

 

RITA BARR

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

CADENCE OFFSHORE LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Philip R. Broenniman

 

 

Name:

Philip R. Broenniman

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

IVY MA HOLDINGS CAYMAN 8, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip R. Broenniman

 

 

Name:

Philip R. Broenniman

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

CADENCE ONSHORE, LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philip R. Broenniman

 

 

Name:

Philip R. Broenniman

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

SF CAPITAL PARTNERS LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian H. Davidson

 

 

Name:

Brian H. Davidson

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

XERION PARTNERS II

 

 

  MASTER FUND LIMITED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Bemer

 

 

Name:

Michael J. Bemer

 

 

Title:

Attorney-in-Fact

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

XERION PARTNERS I L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Bemer

 

 

Name:

Michael J. Bemer

 

 

Title:

Vice President, Paloma GP LLC,

 

 

 

Manager

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

STROME HEDGECAP LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffery Lambert

 

 

Name:

Jeffery Lambert

 

 

Title:

Director

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

 

 

 

 

/s/ William C. Montgomery

 

 

WILLIAM C. MONTGOMERY

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

SCHOTTENFELD QUALIFIED

 

 

  ASSOCIATES, LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Schottenfeld

 

 

Name:

Richard Schottenfeld

 

 

Title:

Managing Member

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

LC CAPITAL MASTER FUND, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard F. Conway

 

 

Name:

Richard F. Conway

 

 

Title:

Director

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investor

 

 

 

 

 

 

 

 

 

 

 

/s/ Karen Singer

 

 

KAREN SINGER

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 